Name: Second Commission Directive 73/275/EEC of 27 July 1973 modifying the Annexes to the Council Directive of 23 November 1970 on additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-09-11

 Avis juridique important|31973L0275Second Commission Directive 73/275/EEC of 27 July 1973 modifying the Annexes to the Council Directive of 23 November 1970 on additives in feedingstuffs Official Journal L 254 , 11/09/1973 P. 0016 - 0017 Greek special edition: Chapter 03 Volume 10 P. 0013 +++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 253 , 10 . 9 . 1973 , P . 12 . SECOND COMMISSION DIRECTIVE OF 27 JULY 1973 MODIFYING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ON ADDITIVES IN FEEDINGSTUFFS ( 73/275/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) ON ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE FIRST COMMISSION DIRECTIVE OF 27 JULY 1973 ( 2 ) . WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE THAT THE CONTENT OF THE ANNEXES MUST BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT IS APPARENT THAT THE GROUP OF PENICILLINS AND ALSO THE MIXTURE OF PENICILLIN-G-STREPTOMYCIN LISTED IN ANNEX I DO NOT CORRESPOND , AT THE PRESENT TIME , TO CERTAIN ASPECTS OF THE REQUIREMENTS OF ANIMAL NUTRITION ; WHEREAS IT IS NOW CONVENIENT TO PLACE THEM IN ANNEX II , UNDER CERTAIN CONDITIONS OF USE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 , CONCERNING ADDITIVES IN FEEDINGSTUFFS , SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 IN ANNEX I PART A " ANTIBIOTICS " , THE ADDITIVES NUMBERED EEC E 705 , E 706 , E 707 , E 708 AND E 709 AND ALL RELEVANT REFERENCES SHALL BE DELETED . ARTICLE 3 THE FOLLOWING PROVISIONS SHALL BE ADDED TO ANNEX II PART A " ANTIBIOTICS " : ( SEE OJ NO L 254 OF 11 . 9 . 1973 ) . ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JANUARY 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI